Pke Curiam,
The appellants had a contract with the city of Pittsburgh for the construction of a sewer along Twenty-eighth street. The work required the excavation of a trench about twenty-four feet in depth, upon the bottom of which the sewer was to be built of brick. The appellants sublet the brickwork to John Brown, who employed the bricklayers, of whom the appellee was one. The latter had been laying bricks in the trench for the employer, Brown, for several days, when the work was arrested by the escape of water from the city pipes, which so saturated the earth that it fell in and filled the trench where the bricklaying was in progress. This put a stop to the work of the bricklayers, who left the place until the appellants had cleaned out the trench and prepared it for resumption of work. After the trench had been cleaned and propped, Brown and some of his bricklayers, including the appellee, resumed their work on a Saturday night. Before commencing work, the appellee was informed by Brown and one of his bricklayers, who was already at work, that the trench was all right; that there was no danger. He then entered and commenced to work, and about an hour thereafter a portion of the trench gave away, and caught his leg, fracturing it below the knee.
The appellee then brought this suit against the appellants, the original contractors for the city, to recover damages for the injury which he sustained, alleging a duty on their part to safely maintain the trench for the security of the bricklayers, and a negligent failure to properly perform that duty. The jury found a verdict for the plaintiff.
The appellants’ first point prayed for a binding instruction in their favor. This was properly refused.
The appellants’ fourth point was evidently intended to raise the question of the appellants’ liability for an injury to an employee of a subcontractor. We think the point was properly answered. The appellants excavated the trench and prepared it for the brickwork. It was the brickwork only that was sublet. It was the duty of the appellants to so prepare the trench as to make it reasonably safe for the subcontractor and his employees. The question, whether the plaintiff had full opportunity of seeing and judging for himself of the safety or danger of the work which Brown, the subcontractor, requested *20him to do, was fairly submitted to the jury by the learned judge below. He instructed them that, if the plaintiff saw that which should have caused him to know that the place was dangerous, he could not recover.
Judgment affirmed.